DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.

Claim Objection
Claim 1 is objected to because of the following:
Claim 1 recites the term “weight” in line 2, and the term “mass” in lines 7 and 14. The claim language may be amended to recite any one term for consistency within the claim language.
Claim 1 recites the limitation:

    PNG
    media_image1.png
    212
    960
    media_image1.png
    Greyscale

The limitation may be amended to recite that the waterborne slurry comprises an antifouling agent, a pigment/filler, an organic bentonite, a thickener, a waterborne wetting and
dispersing agent, and water, in mass ratio of (40-60):(5-10):(3-4):(0.5-1):(0.5-1):(30-40), respectively, for brevity and to avoid redundancy.
	Claim 2 recites “silicon triisopropylmethacrylate” and/or “silicon triisopropylacrylate”. The chemical names may be amended to recite conventional art recognized chemical names, i.e. “triisopropylsilyl methacrylate” and “triisopropylsilyl acrylate” (see https://pubchem.ncbi.nlm.nih.gov/compound/Triisopropylsilyl-methacrylate).
Appropriate corrections and/or clarifications are required.

Claim 1 recites the phrase “organic bentonite”. Although bentonite is an inorganic compound and the specification does not provide a definition for the same, Examiner construes the phrase to mean bentonite which is modified or treated with an organic compound, as is generally recognized in the art. For instance, per evidence reference to Tanaka (US 8,038,832 B2) drawn to curable compositions comprising an organic bentonite, an organic bentonite means one in which a powdery material obtained by finely pulverizing mainly montmorillonite ore is surface-treated with various organic materials (col. 7-8 bridging paragraph). Additionally, claim 1 recites the waterborne self-polishing emulsion as comprising raw materials. In view of the specification and claims 4-6, examiner construes said emulsion in claim 1 as comprising monomers in polymerized form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 8, 10-12, 14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the silicon acrylate monomer”. There is insufficient antecedent basis for this limitation in the claim. Claims 5 and 14 depend on rejected base claim 2 and therefore, are included in this rejection.
Claim 7 recites the limitation “a fineness of < 50 m”. The claim lacks clarity because it is unclear what the term “fineness” refers to (i.e. mean particle diameter or D50 diameter or a different characteristic), and the specification does not provide guidance on how this parameter is estimated. Per evidence references US 6,235104 B1 and US 2003/0119948 A1, fineness is determined by draining/filtering slurry through a mesh, while US 9,105,372 B2 defines fineness as corresponding to a D50 value. Therefore, the term “fineness” recited in the claim lacks clarity. Claim 10 and 17 depend on rejected base claim and therefore, are included in this rejection.
Claims 8 recites “diuron” and “zineb” as auxiliary antifouling agents, a thickener as comprising “DeuRheo WT-105 A”, and wetting and dispersing agent as comprising “AC 8892, BYK 156 and BYK 152”. Claim 12 recites “WCT 2400, BYK375 and DC57” as waterborne leveling agents, and “DA PRO AP7010, BYK025 and DC65” as waterborne defoamers. Claim 8 and 12 are indefinite as they contain trademark/trade names for auxiliary an antifouling agent, thickener, a wetting and dispersing agent, a waterborne leveling agent and a waterborne defoamer. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe an antifouling agent, thickener, a wetting and dispersing agent, a waterborne leveling agent and a waterborne defoamer and, accordingly, the identification/description is indefinite. Claims 10, 11, 17 and 18 depend on rejected base claims 7 and 8 and therefore, are included in this rejection.
Claim 19 recites the limitation “the waterborne self-polishing antifouling agent”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “a waterborne self-polishing antifouling agent prepared according to claim 13”. The claim is indefinite because claim 13 is drawn to a method for preparing the waterborne self-polishing antifouling paint according to claim 1.
Claims 19 and 20 recite “An application of” in the preambles. The claims lack clarity because it is unclear if the claims are drawn to a method of using a waterborne self-polishing antifouling paint (according to claim 1 or claim 13), or if they are directed to a waterborne self-polishing antifouling paint, wherein said paint is a marine antifouling agent. Claim 19 may be amended, as “A method of using the waterborne self-polishing antifouling paint according to claim 1, wherein the method comprises…”. Alternatively, claim 19 may be amended as “The waterborne self-polishing antifouling paint according to claim 1, wherein said paint is a marine antifouling paint”. Claim 20 may also be amended in a similar manner.

Allowable Subject Matter
Claims 1, 3, 4, 6, 9, 13, 15 and 16 would be allowable if claim 1 is rewritten to overcome the objections as set forth in paragraph 2 above.
Claims 2, 5, 7, 8, 10-12, 14, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al. (US 7,989,521 B1) teaches antifouling paints comprising triorganosilyl ester-containing copolymers. Ehara et al. (US 2012/0202076 A1) teach antifouling coating compositions for an in-water structure, such as a ship, comprising a hydrolysable resin having a specific silicon-containing group and a triorganosilyl oxycarbonyl group. Takao et al. (US 10,364,370 B1) teach coating compositions comprising silicon atom-containing resin and a defoaming agent. Martinez et al. (US 2021/0163758 A1) teaches antifouling coating composition comprising a carbon-based hydrolysable polymer. The cited references, alone or in combination, fail to teach or suggest paint compositions within the scope of the claimed invention.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762